[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                         APR 8, 2011
                                       No. 10-11807                      JOHN LEY
                                   Non-Argument Calendar                   CLERK
                                 ________________________

                            D.C. Docket No. 0:09-cr-60076-WPD-1

UNITED STATES OF AMERICA,

lllllllllllllll                                                llllll Plaintiff-Appellee,

                                            versus

JOHN A. GULLETT,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (April 8, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         John A. Gullett appeals his 51-month sentence, imposed above his guideline

range of 27 to 33 months, after a jury convicted him of four counts of subscribing
to a false U.S. individual income tax return in violation of 26 U.S.C. § 7206(1).

      Although it is disputed whether Gullet preserved his reasonableness

challenge, we find his sentence to be both procedurally and substantively

reasonable under either a plain-error or an abuse-of-discretion standard of review,

for the following reasons. Gullett’s 51-month sentence was procedurally

reasonable. The district court properly considered the 18 U.S.C. § 3553(a) factors.

Moreover, despite Gullett’s contentions, the district court adequately explained at

sentencing why a sentence within the guidelines range would not satisfy the §

3553(a) factors. Likewise, the district court’s explanation of its reasons for

varying upward was sufficiently justified to support the degree of the variance.

See Gall v. United States, 552 U.S. 38, 50 (2007) (explaining that when a district

court varies from the applicable guidelines range, the justification must be

“sufficiently compelling to support the degree of the variance”).

      Gullett’s 51-month sentence was also substantively reasonable. The district

court did not err when weighing the § 3553(a) factors because it did not give

undue weight to any particular factor and focused on the relevant factors in

imposing its sentence. The record shows that the district court correctly calculated

the guideline range, considered the§ 3553(a) factors, and heard Gullet’s arguments

in mitigation. The district court neither abused its discretion nor committed plain

                                          2
error in concluding that an upward variance sentence was necessary to comply

with the purposes of § 3553(a)—Gullett’s sentence was appropriate to promote

respect for the law, provide just punishment, provide adequate deterrence, and

protect the public from further crimes. See § 3553(a)(2)(A)–(C).

      Gullett has failed to carry his burden of showing that his sentence was

unreasonable. See United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008).

Accordingly, we affirm.

            AFFIRMED.




                                         3